Title: Enclosure II: Resolution of the Virginia Assembly, 1 January 1785
From: Virginia Assembly
To: 



[Richmond] The 1st of January 1785

Resolved that Thomas Massey Esqr., or in case of his death or failing to act through other cause, such other person as shall be appointed by the Executive in his stead, be authorized in conjunction with the person appointed or to be appointed on the part of Maryland, to open and keep in repair a convenient Road from such part of the Waters of the Potowmack, to such part of the River Cheat or of the River Monongalia, as on examination they shall Judge most eligible; and that the sum of three thousand three hundred thirty three and one third Dollars, arising from the Taxes of the year 1784, out of the Money subject to the votes of the General Assembly, be paid by the

Treasurer, on the joint Order of the Persons to be appointed as aforesaid, to be by them applied together with a like sum voted by the State of Maryland to the purpose aforesaid.
Resolved that the Governor be desired to write to the State of Pensylvania, requesting permission to lay out and improve a Road through such part of the said States, as may be necessary in the best and most proper direction from Fort Cumberland to the navigable part of the River Yohogania.
